Citation Nr: 0001634	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  93-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for aggravation of 
preexisting acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The appellant received an entry level performance and conduct 
discharge from the United States Navy after serving on active 
duty for one month, from February 5, 1985 to March 4, 1985.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1990 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In a June 1995 
decision, the Board denied service connection for an acquired 
psychiatric disorder on the basis of aggravation.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in June 
1997, the Court issued a Memorandum Decision vacating the 
Board's decision and remanding the case for further 
development and adjudication consistent with its Memorandum 
Decision.  Judgment of the Court was issued in July 1997.

The BVA, in March 1998, remanded this case to the RO for 
further development, and following the accomplishment if the 
requested development, the case was returned to the Board for 
appellate review.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, a 
preexisting acquired psychiatric disorder increased in 
severity during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a 
preexisting acquired psychiatric disorder was aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304, 3.306(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim, that is, a 
claim that is plausible, as required by 38 U.S.C.A. § 
5107(a).  VA, in turn, has assisted her in fully developing 
the facts relevant to her claim as required by 38 U.S.C.A. § 
5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Additionally, if a 
condition noted during service is not determined to be 
chronic, then generally a continuity of symptomatology after 
service is required for service connection.  Id.  

A veteran who served during peacetime service after December 
31, 1946, is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service will rebut this presumption.  38 U.S.C.A. § 1111, 
1137.  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  The United States Court of Appeals for 
Veterans Claims has held that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In the present case, the veteran is seeking service 
connection for aggravation of a preexisting acquired 
psychiatric disorder.  The Board finds that the evidence of 
record clearly and unmistakably supports the conclusion that 
the veteran had an acquired psychiatric disorder which 
existed prior to service.  The Board further finds that after 
resolving reasonable doubt in the veteran's favor that 
service connection for an acquired psychiatric disorder by 
reason of aggravation is warranted.

Factual Background

A review of the record shows that the veteran had a lengthy 
history of mental illness, which predates her brief service 
in the Navy.  A September 1986 report of private physician 
Irving S. Kolin, M.D., documents that the veteran attempted 
suicide upon the death of her grandmother in 1978, and that 
she was hospitalized for psychiatric treatment in 1980.  
Indeed, even the appellant herself dates the onset of 
symptoms to 1978, that is prior to her military service.

A review of the service medical records is negative for any 
findings, treatment, or diagnosis of a psychiatric disorder.  
She was, however, noted to be a discipline problem, and her 
division officer described her behavior as absurd.  A review 
of the service personnel records indicates that, upon the 
veteran's participation in a training exercise which took 
place approximately one week after her entry into active 
service in February 1985, she jumped into a pool of water 
which resulted in a wig coming off of her head.  Beneath the 
wig, the veteran had maintained her own hair in braids.  This 
incident, in addition to other acts of insubordination, 
usually by way of verbal retaliatory remarks, led to her 
administrative discharge in March 1985 due to below standard 
entry-level performance and conduct one month following her 
entry into active service.  

Since separation from active duty the veteran has frequently 
received psychiatric care from a variety of private and 
public health care providers.  The treatment records, which 
date from October 1985, includes diagnosis of psychotic 
depression, anxiety, chronic paranoid schizophrenia, and 
paranoid, bipolar and schizoaffective disorders.  References 
to a 1980 suicide attempt are noted in the record of 
treatment, as well as a preservice history of mood swings, 
and self injurious behavior from 1977.

At her July 1991 hearing before a hearing officer, the 
veteran stated that she had been hospitalized at Florida 
State Hospital from April 1990 to February 1991, for 
treatment of a bipolar disorder, and that the symptoms of the 
disorder began inservice. 

In an October 1992 private medical statement, Patrick J. 
McDonough, M.D., indicated that, based on a review of medical 
records provided to him by the veteran, he found it possible 
that her emotional condition may have been aggravated by her 
period of active service.  He did not identify what records 
had been supplied to him.

In a December 1992 statement from Douglas H. Chessen, M.D., 
he stated that, after meeting with the veteran on three 
occasions that fall, he found that she carried a diagnosis of 
schizoaffective disorder and that the stressful environment 
of boot camp may have aggravated this condition.  He 
indicated that the veteran reported entering the Naval 
Reserve in February 1985.  She had prior symptoms of anxiety 
and depression and had been evaluated for Social Security 
Disability by a Dr. Friedman in November 1984.  The veteran 
reported that he told her that she was schizophrenic, 
although she stated that she did not have any auditory or 
visual hallucinations until she was under the stress of boot 
camp in February 1985.  The veteran reported a great deal of 
stress once she entered boot camp and was particularly 
bothered by "being hollered at all the time, being ordered 
around, all the screaming."  She found the experience of 
boot camp "confusing," and felt there was "too much to do, 
and too much to cope with."  The veteran indicated that she 
began hearing things and seeing things during the second week 
of boot camp.  Dr. Chessen indicated that the veteran was 
apparently discharged as "not having military bearing," on 
a status of entry level separation, rather than medical 
discharge.  Dr. Chessen opined that he believed the veteran 
should be considered for VA compensation benefits, "as it 
was possible that her preexisting emotional condition may 
have been aggravated by her tour of duty in the Naval Reserve 
because of the stress involved in military boot camp."

At her August 1993 travel Board hearing, the veteran 
testified that while in the service during training, she was 
sent to an indoor pool in order that she could learn how to 
swim.  As part of this training exercise, the veteran was 
required to walk to the end of a diving board and jump off of 
it.  However, she indicated that she told the instructor that 
she did not know how to swim, but was still coaxed to proceed 
to the end of the diving board.  Consequently, she was very 
afraid and fearful that she would drown.  She testified that 
she then jumped off the diving board and almost drowned, in 
part due to a wig coming off her head.  She claimed that 
everybody started laughing when they saw the wig in the 
water, resulting in the training instructor forgetting that 
she was in the water.  By the time she was pulled out of the 
water, she was coughing, spitting and sputtering.  The 
veteran testified that after this incident she began having 
constant problems, such as having auditory and visual 
hallucinations.  She contended that although she had a prior 
psychiatric disorder before entering the service, it was not 
symptomatic.  However, after the pool incident, she contended 
that her preexisting psychiatric disorder was aggravated to 
the point where she started to hear voices and take 
medication.  The veteran testified that subsequent to this 
incident, she ended up in an altercation with her platoon 
commander.  The veteran stated that the platoon commander 
indicated that the veteran was not standing in a drill line 
correctly and the veteran ended up getting into and 
altercation with the platoon leader as a result.  After this 
incident, the veteran testified that she was given an 
administrative discharge.  

On VA examination in May 1999, the veteran was reported to 
have a long history of psychiatric difficulties, dating back 
to the late 1970s, including treatment with a neuroleptic 
medication apparently since the late-1980s.  The appellant 
was noted to have psychiatric difficulties prior to service, 
and she indicated that difficulties in boot camp were due to 
different episodes of not being able to follow the rules and 
regulations.  She also reported a history of hearing voices, 
a history of hypomanic episodes, a history of fluctuating 
depression, a history of attempted suicide in the past, and a 
long history of mental illness.  She reported a history of 
experimental marijuana use until 1982, and a one-time use of 
cocaine around the same time.  However, there was no illicit 
drug use since 1982.  The diagnosis was schizoaffective 
disorder. 

Following the examination the examiner indicated that the 
veteran appeared to clearly suffer from a long history of 
mental illness.  The differential diagnosis included most 
likely schizoaffective disorder, but also afforded 
consideration to rule out bipolar disorder and also a history 
of schizophrenia by history.  She was also reported to have a 
history of disorganization in her though process and mental 
illness for some time.  

The examiner also stated that it was difficult to exactly 
differentiate between the course of her mental illness with 
or without her military experience.  The VA examiner 
indicated that the veteran was clearly functioning at a 
limited level when she had entered the military, which could 
have made the unusual stressors in the military more 
difficult for her.  Additionally, he stated that it was 
possible her symptoms were aggravated by her experience in 
the military in terms of rules and regulations which were 
experienced as more difficult for this veteran than the 
average person.  He stated that she reported her psychotic 
symptoms as being since her military experience, although it 
appeared from her record that there was presence of psychotic 
symptoms dating back to earlier than that.  However, he also 
reported that it was possible the course of her mental 
illness and her level of functioning would be at a higher 
level at the present time had she not been through the 
significant rules and regulations of a military experience.

The VA examiner indicated that it was clear that the 
veteran's functioning had decreased through the years, 
especially in terms of her ability in the past to obtain a 
bachelor's degree and to complete basic part-time jobs and 
then being unemployed.  It was also clear to the examiner 
that her functioning in terms of being able to relate to 
others was limited and has been more gradually limited 
recently.  

Analysis

Since medical evidence of record clearly and unmistakably 
shows that the veteran suffered from an acquired psychiatric 
disorder prior to her entrance into the service, and as she 
does not dispute this fact, the presumption of soundness with 
respect to that condition does not apply.  38 U.S.C.A. § 
1132.  Therefore, in order to establish service connection 
for a psychiatric disorder the evidence must show that the 
disorder increased in severity during service.  

In this regard, based on a review of the foregoing medical 
evidence, and after considering the doctrine of reasonable 
doubt the Board concludes that the veteran's preexisting 
psychiatric disorder increased in severity during her active 
military service.  Simply put, three health care 
professionals have been able to conclude that the appellant's 
psychiatric disorder possibly was aggravated inservice.  As 
there is no evidence suggesting that the increase was due to 
the natural progression of the condition, it may be presumed 
that aggravation of her condition was the result of service.  
Accordingly, service connection for the degree that a 
preexisting acquired psychiatric disorder was aggravated in 
service is warranted.  

In reaching this decision the Board notes that it does not 
have jurisdiction at this time to assign the rating 
warranted.  The law requires, however, that in assigning a 
rating any preexisting disability must be deducted from the 
current level of disability.  38 C.F.R. § 3.322 (1999).


ORDER

The claim of entitlement to service connection for 
aggravation of a preexisting acquired psychiatric disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

